         Case 1:12-cr-00423-AJN Document 170 Filed 12/06/19 Page 1 of 1




                                                      December 6, 2019

Honorable Alison J. Nathan
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                        Re: United States v. Minh Quang Pham
                                     12 Cr. 423 (AJN)

Dear Judge Nathan:

       The joint letter is submitted to inform the Court that the parties are still in discussion
regarding resentencing in light of United States v. Davis, 588 U.S. ___, 2019 WL2570623 (June
24, 2019). On November 25th, I met with Mr. Pham at FCI Florence ADMAX and requested a
follow-up legal call (still pending). Yesterday, I met with the government and reviewed new
electronic discovery.
       Additional time is needed for me to confer with Mr. Pham. Due to security concerns, the
government will not have Mr. Pham transferred to the District until the parties are ready to
proceed before the Court. In the interim, the government will assist me in the tedious effort of
arranging attorney-client teleconferences. If adequate and timely telephonic communication
with Mr. Pham cannot be accomplished, I will need to meet with him at FCI Florence ADMAX.
       The parties propose that we update the Court on or before January 31, 2020.
       Your consideration is greatly appreciated.
                                                      Very truly yours,
                                                      Bobbi C. Sternheim
                                                      BOBBI C. STERNHEIM

cc: AUSA Anna Skotko
